Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action replaces the office action mailed 2/18/22.  The time period for response has been restarted, starting from the mail date of this Office Action.




Claim Rejections - 35 USC § 101

Claim 11-17 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.

Step 1
Independent claim 11 is to a method; thus, the claim falls within a statutory category of invention.
Step 2A, prong one
Claim 11 is directed to a method for cardiovascular event prediction.  Claim 11 recites the following limitations, that when given their BRI, fall within one of the abstract idea groupings as set forth below:
determining a first set of first parameters based on the sensor data; (Mental Process - Based on received sensor data, a human could mentally evaluate the data and determine a first 
determining a second set of second parameters based on the sensor data; (Mental Process - Based on received sensor data, a human could mentally evaluate the data and determine, with the the aid of pen and paper, a second set set of second parameters, such as an average heart rate of the patient during a time period (See Specification, Page 7, lines 1-2)
determining a first cardiac event parameter indicative of a probability of a future cardiac event and indicative of a probability of a first cardiac event occurring within a first time period of 15 minutes to 1 week, wherein the first cardiac event parameter is based on one or more first parameters of the first set and one or more second parameters of the second set; (Mental Process - Based one or more first parameters i.e. the patient activity level during a time period and one or more second parameters i.e. an average heart rate of the patient during a time period, a human could mentally evaluate the parameters and with the aid of pen and paper, determine a first cardiac event parameter indicative of a probability of a future cardiac event and indicative of a probability of a first cardiac event occurring within a time period of 15 min to 1 week (See Specification Page 10, lines 13-17, selecting a precision parameter and/or a recall parameter, which are in a range from 0 to 1).  
determining if one or more transmission criteria are satisfied; (Mental Process - A human could mentally evaluate a data set to determine if one or more transmission criteria are satisfied i.e. visually concluding that a cardiac event parameter is greater than a threshold 0.2 (See Specification Page 11, lines 7-16).
Thus, since claim 11 recites limitations that fall within the mental process grouping of abstract ideas, the claim is directed to an abstract idea.

Step 2A, prong two
Claim 11 recites the following additional elements that when considered individually and in combination fail to integrate the abstract idea into a practical application, as set forth below:
Method, performed in a cardiovascular implantable electronic device, for cardiovascular event prediction, the method comprising: (The preamble recites that the method is "performed in a cardiovascular implantable electronic device."  This is no more than generally linking the use of the abstract idea to a particular technological environment or field of use (See MPEP 2106.05(h).  The method itself does not recite the cardiovascular implantable electronic device performing any of the steps recited.  Even if that were the case, performing the recited determinations by an electronic device is merely using the device as a tool to carry out the abstract idea (See MPEP 2106.05(f))
obtaining sensor data from one or more sensors of the cardiovascular implantable electronic device; (This limitation merely adds insignificant extra-solution activity to the abstract idea i.e. data gathering (See MPEP 2106.05(g))
in accordance with a first transmission criterion being satisfied, transmitting a first warning signal to an accessory device, the first warning signal being indicative of the first cardiac event parameter.  (This limitation merely adds insignificant extra-solution activity to the abstract idea i.e. data output (See MPEP 2106.05(g))
The additional elements of performing the method in an electronic device, obtaining data and sending data fail to integrate the abstract idea into a practical application. 

Step 2B
When considered individually and in combination, the additional elements fail to recite significantly more than the abstract idea.   Generally linking the abstract idea to a particular 
obtaining sensor data from one or more sensors of the cardiovascular implantable electronic device
US 2003/0128121 discloses the well-known manner of an implanted automatic defibrillator including a processor that receives signals from sensors on the leads (See paragraph [0032])
US 6,527,711 disclosing the conventional methodology of a wearable human device including an on-board processor obtaining sensor data (See Fig. 25, Col. 19, lines 1-6)
in accordance with a first transmission criterion being satisfied, transmitting a first warning signal to an accessory device, the first warning signal being indicative of the first cardiac event parameter.
MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);



Dependent claims
Claims 12-17 recite limitations that further limit the above recited abstract ideas.  Claim 16 recites an additional transmission of data, which for the reasons set forth above in step 2B is not significantly more than the abstract idea. 




Claim Rejections - 35 USC § 112
Claim 5,10,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 5, a fifth set of fifth parameters is set forth.  However, claim 1 includes only first and second sets of first and second parameters.  It is unclear why the third and fourth parameters were skipped.

In claim 10, the ‘third parameter’ lacks antecedent basis.  

In claim 15, a fifth set of fifth parameters is set forth.  However, claim 1 includes only first and second sets of first and second parameters.  It is unclear why the third and fourth parameters were skipped.

Claim Rejections - 35 USC § 103
Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al (2011/0224565) and Day et al (2008/0139954).
1. (Original) A cardiovascular implantable electronic device (Ong is silent as to implantability.  However, implantable devices are common in the art.  Day teaches a typical implantable device that can pace or defibrillate, ¶162, and includes circuitry that senses various parameters from a patient’s heart, see at least figure 4.  To embody the teachings of Ong in an implantable device would have been obvious since only predictable results would occur, and an implantable device would be less cumbersome to use than an external device as shown in figure 34 of Ong)  comprising:
a first lead for cardiac stimulation; (Day teaches that the implantable device can be a pacemaker or defibrillator; ¶162.  Such devices are known to have leads for stimulation of the heart of the patient)
one or more sensors for provision of sensor data; (see at least ¶8 of Ong which teaches various sensors)
a processing device comprising a processor, a communication interface and a lead interface, (see at least figure 4 of Ong and at least ¶59 which teaches a processor and communication module.  Further, see also figure 4 of Day which teaches at least lead interface) wherein the processor is configured to:
(see at least ¶8 of Ong)
determine a first set of first parameters based on the sensor data;
determine a second set of second parameters based on the sensor data; (see at least ¶7 of Ong which teaches measuring and storing at least first and second sets of sensor data)
determine a first cardiac event parameter indicative of a probability of a future cardiac event and indicative of a probability of a first cardiac event occurring within a first time period of 15 minutes to 1 week, wherein the first cardiac event parameter is based on one or more first parameters of the first set and one or more second parameters of the second set; (see at least ¶45 of Ong which teaches predicting such events as cardiac arrest, and ¶75 which teaches sensing blood flow and respiration with the same set of electrodes, and at least ¶303 which teaches predicting cardiac arrest within 72 hours, and at least ¶7 which teaches predicting ACP events using first and second sets of parameters)
determine if one or more transmission criteria are satisfied; and
in accordance with a first transmission criterion being satisfied, transmit a first warning signal to an accessory device, the first warning signal being indicative of the first cardiac event parameter.  (the criteria to be satisfied is the fact that the patient is going to have a cardiac event within a certain period of time. Further, at least ¶59 of Ong teaches communicating with an external device.  Day teaches sending a warning to a patient via an external device if certain criteria are met, see at least figure 1, external alarm system, and at least ¶31-40,131.  To have a warning sent to an external device that a cardiac event has been predicted to occur would have been obvious since it would help the patient in a predictable manner; he or she could receive treatment in a timely manner)

(such is considered to be an obvious design choice.  The heart rate variability, for example, sensed in Ong, or the ST deviation level of Day, can be used to determine when the patient should be warned, yielding predictable results.)

3. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the processor is configured to determine a third set of third parameters based on the sensor data and determine a fourth set of fourth parameters based on the sensor data, wherein the first cardiac event parameter is based on one or more third parameters of the third set and/or one or more fourth parameters of the fourth set.  (it is considered to have been obvious to use a third and fourth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)

4. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the first cardiac event is selected from electrical storm, atrial fibrillation, and ventricular fibrillation/ventricular tachycardia.  (at least ¶45 of Ong gives example of cardiopulmonary events.  The list is not exhaustive.  To use such fibrillation or tachycardia would not yield any unpredictable results.  Such conditions are well known to be cardiac events that are worth warning a patient about.  Further, at least ¶19 of Day teaches that cardiac events worth warning the patient about can include fibrillation, tachycardia, etc.)

claim 1, wherein the processor is configured to determine a fifth set of fifth parameters based on the sensor data, and wherein the first cardiac event parameter is based on one or more fifth parameters of the fifth set.  (it is considered to have been obvious to use a fifth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)

6. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the processor is configured to:
determine a second cardiac event parameter indicative of a probability of a future cardiac event, wherein the second cardiac event parameter is based on one or more first parameters of the first set and one or more second parameters of the second set; and
in accordance with a second transmission criterion being satisfied, transmit a second warning signal to an accessory device, the second warning signal being indicative of the second cardiac event parameter.  (at least ¶69 of Ong teaches mean heart rate, etc, that can be used as second parameters.  Further, vital sign data that can be used in a second set of parameters can include pulse rate, etc, ¶72 of Ong.  Paragraph 75 of Ong teaches that each set can include one parameter, or many different types of parameters. It is considered to be obvious that if the heart rate is extreme, a warning signal can be sent to the external device to warn the patient of his condition.)

7. (Original) Cardiovascular implantable electronic device according to claim 6, wherein the second cardiac event parameter is indicative of a probability of a second cardiac (as stated above, using a second cardiac event parameter, and a second time period, would be an obvious extension over what is already done in Ong.  No unpredictable results would occur from such second time period)

8. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the first parameter is parameter(s) is/are indicative of heart rate. (see at least ¶68-70 of Ong)

9, (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the second parameter is parameter(s) is/are indicative of average heart rate.  (see at least ¶68-70 of Ong)

10. (Currently Amended) Cardiovascular implantable electronic device according to claim 1, wherein the third parameter is parameter(s) is/are indicative of activity. (the term ‘activity’ is considered to be very broad, and encompasses internal activity such as activity of the heart and lungs, which is sensed in Ong.  Further, Day senses when a patient is exercising, thus performing activity, in order to sense exercise induced myocardial ischemia, see at least ¶24)

11. (Original) Method, performed in a cardiovascular implantable electronic device, for cardiovascular event prediction, the method comprising:
obtaining sensor data from one or more sensors of the cardiovascular implantable electronic device;  (Ong is silent as to implantability.  However, implantable devices are common in the art.  Day teaches a typical implantable device that can pace or defibrillate, ¶162, and includes circuitry that senses various parameters from a patient’s heart, see at least figure 4.  To embody the teachings of Ong in an implantable device would have been obvious since only predictable results would occur, and an implantable device would be less cumbersome to use than an external device as shown in figure 34 of Ong; see at least ¶8 of Ong which teaches various sensors)
determining a first set of first parameters based on the sensor data;
determining a second set of second parameters based on the sensor data; (see at least ¶7 of Ong which teaches measuring and storing at least first and second sets of sensor data)

determining a first cardiac event parameter indicative of a probability of a future cardiac event and indicative of a probability of a first cardiac event occurring within a first time period of 15 minutes to 1 week, wherein the first cardiac event parameter is based on one or more first parameters of the first set and one or more second parameters of the second set;
determining if one or more transmission criteria are satisfied; (see at least ¶45 of Ong which teaches predicting such events as cardiac arrest, and ¶75 which teaches sensing blood flow and respiration with the same set of electrodes, and at least ¶303 which teaches predicting cardiac arrest within 72 hours, and at least ¶7 which teaches predicting ACP events using first and second sets of parameters)
in accordance with a first transmission criterion being satisfied, transmitting a first warning signal to an accessory device, the first warning signal being indicative of the first cardiac event parameter. (the criteria to be satisfied is the fact that the patient is going to have a cardiac event within a certain period of time. Further, at least ¶59 of Ong teaches communicating with an external device.  Day teaches sending a warning to a patient via an external device if certain criteria are met, see at least figure 1, external alarm system, and at least ¶31-40,131.  To have a warning sent to an external device that a cardiac event has been predicted to occur would have been obvious since it would help the patient in a predictable manner; he or she could receive treatment in a timely manner)


12. (Original) Method according to claim 11, wherein the first transmission criterion is based on the first cardiac event parameter. (such is considered to be an obvious design choice.  The heart rate variability, for example, sensed in Ong, or the ST deviation level of Day, can be used to determine when the patient should be warned, yielding predictable results.)


13. (Currently Amended) Method according to claim 11, the method comprising:
determining a third set of third parameters based on the sensor data; and
determining a fourth set of parameters based on the sensor data, wherein the
first cardiac event parameter is based on one or more third parameters of the third set, and/or one or more fourth parameters of the fourth set.  (it is considered to have been obvious to use a third and fourth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)


14. (Currently Amended) Method according to claim 11, wherein the first cardiac event is selected from electrical storm, atrial fibrillation, and ventricular fibrillation/ventricular tachycardia.  (at least ¶45 of Ong gives example of cardiopulmonary events.  The list is not exhaustive.  To use such fibrillation or tachycardia would not yield any unpredictable results.  Such conditions are well known to be cardiac events that are worth warning a patient about.  Further, at least ¶19 of Day teaches that cardiac events worth warning the patient about can include fibrillation, tachycardia, etc.)


15. (Currently Amended) Method according to claim 11, the method comprising determining a fifth set of fifth parameters based on the sensor data, and wherein the first cardiac event parameter is based on one or more fifth parameters of the fifth set.  (it is considered to have been obvious to use a fifth set of sensor data since it would merely be an obvious extension of what is already done in Ong.  Further, the more sets of data to choose from the more comprehensive and accurate an assessment of the patient’s condition can be had)

16. (Currently Amended) Method according to claim 11, the method comprising:
determining a second cardiac event parameter indicative of a probability of a future cardiac event, wherein the second cardiac event parameter is based on one or more first parameters of the first set and one or more second parameters of the second set; and
in accordance with a second transmission criterion being satisfied, transmitting a second warning signal to an accessory device, the second warning signal being indicative of the second cardiac event parameter.  (at least ¶69 of Ong teaches mean heart rate, etc, that can be used as second parameters.  Further, vital sign data that can be used in a second set of parameters can include pulse rate, etc, ¶72 of Ong.  Paragraph 75 of Ong teaches that each set can include one parameter, or many different types of parameters. It is considered to be obvious that if the heart rate is extreme, a warning signal can be sent to the external device to warn the patient of his condition.)

17. (Original) Method according to claim 16, wherein the second cardiac event parameter is indicative of a probability of a second cardiac event occurring within a second time period.  (as stated above, using a second cardiac event parameter, and a second time period, would be an obvious extension over what is already done in Ong.  No unpredictable results would occur from such second time period)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/Scott M. Getzow/Primary Examiner, Art Unit 3792